Citation Nr: 0812922	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying service connection for 
hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was diagnosed with hepatitis C in December 2004.  
The veteran contends that he acquired the disease due to his 
military service in at least one of five ways: (1) the use of 
shared needles to inject himself with penicillin while in 
service, (2) unprotected sex with multiple partners while in 
service, (3) intranasal cocaine use with shared straws, 
sometimes accompanied by nosebleeds, (4) exposure to blood 
and other bodily fluids while in the medical holding company 
at the Naval Regional Medical Hospital in San Diego, 
California (referenced by the veteran as Balboa Hospital), 
and (5) sharing razors and toothbrushes with other 
servicemen.  

The veteran has admitted to the use of cocaine, and the 
record does indicate that the veteran received medical 
treatment for gonorrhea at least four times while in service.  
The record also confirms that the veteran spent a number of 
months in a medical holding company at the Naval Regional 
Medical Hospital, but there is no evidence to verify that he 
was performing duties for the hospital, such as carrying 
bodily fluids, as the veteran claims.  Further, there is no 
evidence to confirm that the veteran used shared needles for 
penicillin injections while in service aside from his 
statements.  

In a July 2005 VA examination, the examiner concluded that 
any one of the veteran's risk factors "most likely could 
transmit" hepatitis C.  Likewise, in an April 2007 VA 
examination, the examiner stated that determining the 
likelihood of one risk factor over another would be 
speculation.  The Board, while it appreciates the examiners' 
desires to avoid speculation, requires a more definitive 
medical conclusion as to the etiology of the veteran's 
hepatitis C before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded the 
opportunity to identify any additional 
risk factors, and to identify or submit 
any alternative evidence which might 
assist him to substantiate his claim, 
including, but not limited to, statements 
from individuals who may have observed 
alleged risk factors, any military 
personnel records in the veteran's 
possession, and the like.

2. Obtain the veteran's current VA 
clinical records from April 2007 to the 
present.  

3. The veteran's 201 file (official 
military personnel file) should be 
obtained and associated with the record.  
The RO should also determine, from these 
records, whether the veteran was assigned 
to the holding unit at Naval Regional 
Medical Hospital's medical holding company 
for medical purposes, or whether he was 
there to perform duties for the holding 
company, or both.  

4.  The AMC should arrange for the claims 
file to be reviewed by the examiner who 
prepared the April 2007 VA examination, to 
the extent that said examiner is 
available, to provide further opinion 
about the veteran's risk factors.  The 
claims file must be made available to the 
examiner in its entirety, and the report 
of examination should reflect review of 
pertinent documents.  After obtaining a 
thorough history as to the veteran's risk 
factors for hepatitis C, the examiner 
should provide the following opinion:

(i) The reviewer must list and discuss all 
documented risk factors for the veteran, 
specifically including all risk factors 
noted by the April 2007 VA examiner 
(referenced in the first paragraph of the 
body of this remand).  In doing so, the 
examiner should reference the discussion 
on page 2 of the veteran's August 2006 
hearing record where the veteran discusses 
these risk factors.  

(ii) The reviewer should rank in order the 
documented risk factors relative to the 
probability that any confirmed hepatitis C 
infection is etiologically related to the 
risk factor.  In particular, the reviewer 
should address the risk factors discussed 
in the VA examination report of April 
2007.  

(iii) Specifically, the reviewer is 
requested to provide an opinion as to 
whether any currently documented hepatitis 
C infection is related to the veteran's 
period of military service from January 
1975 to May 1979.  The basis of the 
opinion should be included in the document 
containing the opinion.  

(iv) After the reviewer sets out each of 
the documented risk factors, and ranks the 
probability, the examiner should 
specifically state as to each risk factor 
whether it is at least as likely as not 
that the veteran would contract hepatitis 
C from the following specific risk 
factors:

(a) Exposure to blood and other bodily 
fluids while in the medical holding 
company at the Naval Regional Medical 
Hospital;

(b) The use of shared needles to inject 
himself with penicillin;

(c) Unprotected sex with multiple 
partners;

(d) Intranasal cocaine use with shared 
straws;

(e) Sharing razors and toothbrushes 
with other servicemen;

(f) Any other risk factor disclosed by 
development on remand.  

5.  Thereafter, the veteran's claim should 
be readjudicated, with 3.301(c) in mind, 
to the extent that the veteran's hepatitis 
C is found to be related to his cocaine 
use.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



